DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed December 01, 2021. June 03 2020.   Claims 1-4 and 6-20 are pending, in which claims 1, 3-4 and 19 of Group I and Claims 8 and 13-16 of Group II were non-elected, without traverse.  

***  The terminal disclaimer filed on December 01, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent Numbers 10,446,635 and 10,923,556 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Restriction/Election
 Claims 2, 6-7, 9-12, 17-18 and 20 are allowable.  Non-elected claims 8 and 13-16 are subjected to rejoinder to Group II including claims 2, 6-7, 9-12, 17-18 and 20, because the claims 8 and 13-16 require all the limitations of an allowable independent claim 2.  The restriction requirement of claims 8 and 13-16 is hereby withdrawn.  Accordingly, all claims of Group II including pending claims 2, 6-18 and 20 are examined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 

Examiner’s Amendment
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
This application is in condition for allowance except for the presence of claims 1,3-4 and 19 of Group I, non-elected invention, without traverse.  Accordingly, 

IN THE CLAIMS:
	** Claims 1, 3-4 and 19 have been canceled.


Allowable Subject Matter
Claims 2, 6-18 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment and submission of the terminal disclaimer filed on December 01, 2021 have overcome the rejections in the last office action. Applicant’s amendment filed December 01, 2021 and convincing remarks thereof have overcome the prior art rejections in the last office action.  The references of record including Jeon (2014/0098495), Chang (2006/0267914), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed display device, or fairly make a prima facie obvious case of the claimed display device, in combination with other claimed limitations as recited in base claim 2, the inclusion of a substrate including a display area and a non-display area comprising a fan-out area, a bent area, and a pad area sequentially disposed from the display area; a pixel unit provided in the display area, and including a first pixel column including a plurality of pixels and a second pixel column including a plurality of pixels, the second pixel column displays a different color from a color of the first pixel column; and data lines respectively connected to the first pixel column and the second pixel column, and respectively apply data signals to the first pixel column and the second pixel column, wherein the data line connected to the first pixel column includes sub lines and the data line connected to the second pixel column includes sub lines, in the non-display area, the sub lines connected to the first pixel column are connected with one another through at least one first contact hole, and the sub lines connected to the second pixel column are connected with one another through at least one second contact hole, in at least 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822